Scott, J.: It appears that this case was decided and an opinion filed in the vacation preceding the September term, 1879. To the September term, 1879, a petition for a rehearing under the rules of the court was regularly presented, and was considered by the court, and the prayer of the petition denied. At the present term a motion is made by the unsuccessful party to vacate the order denying the petition for a rehearing at the September term, 1879. We are of opinion that this can not be done. The case has long since passed.from the jurisdiction of this court. We have now no rightful authority to entertain any motion, and it is therefore denied. Motion denied.